                 Case 19-12269-CSS              Doc 462          Filed 01/13/20       Page 1 of 8



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )     Chapter 11
                                                             )
MTE HOLDINGS LLC, et al.,1                                   )     Case No. 19-12269 (CSS)
                                                             )
                           Debtors.                          )     Jointly Administered
                                                             )

              NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
     HEARING ON JANUARY 15, 2020 AT 10:00 A.M. (EASTERN STANDARD TIME)2

MATTER UNDER CERTIFICATION

1.       Debtors’ Motion for Entry of an Order Establishing Procedures for Interim Compensation
         and Reimbursement of Expenses for Retained Professionals (D.I. 383, Filed 12/31/19).

         Objection Deadline: January 8, 2020 at 4:00 p.m. (ET).

         Responses Received: None.

         Related Pleadings:

         a)       Certificate of No Objection Regarding the Debtors’ Motion for Entry of an Order
                  Establishing Procedures for Interim Compensation and Reimbursement of
                  Expenses for Retained Professionals (D.I. 461, Filed 1/13/20).

         Status: A certificate of no objection has been filed.

MATTERS GOING FORWARD

2.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
         Collateral (II) Providing Adequate Protection to the Secured Lender; (III) Modifying
         Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV)
         Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
         4001-2 (D.I. 49, Filed 11/8/19).

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770);
     MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy
     LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
     This hearing will be held before the Honorable Christopher S. Sontchi, Chief United States Bankruptcy Judge,
     at the United States Bankruptcy Court for the District of Delaware located at 824 North Market Street, 5th
     Floor, Courtroom 6, Wilmington, Delaware 19801.
      Case 19-12269-CSS        Doc 462      Filed 01/13/20   Page 2 of 8



Objection Deadline: January 8, 2020 at 4:00 p.m. (ET).

Responses Received:

a)     Objection and Reservation of Rights of Riverstone Credit Management, LLC
       Related to Certain of the Debtors’ Requested First Day Relief (D.I. 63, Filed
       11/12/19);

b)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
       11/12/19);

c)     The County of Reeves Tax Districts, Texas’ Objection to the Interim Order Under
       Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules
       4001 and 9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting
       Adequate Protection to Prepetition Secured Parties; (III) Modifying Automatic
       Stay; and (IV) Granting Related Relief (D.I. 183, Filed 12/5/19);

d)     Limited Objection of Luxe Energy LLC to Entry of Final Order Approving Cash
       Collateral Motion (D.I. 193, Filed 12/6/19);

e)     Natixis’ Objection to Final Approval of Debtors’ Cash Collateral Motion (D.I.
       194, Filed 12/6/19);

f)     Limited Objection of Pilot Thomas Logisitics, LLC to the Debtors’ Motion for
       Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II)
       Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
       Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
       Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
       4001-2 (D.I. 195, Filed 12/6/19);

g)     Joinder to Limited Objection of Pilot Thomas Logisitics, LLC to the Debtors’
       Motion for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
       Collateral (II) Providing Adequate Protection to the Secured Lender; (III)
       Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507;
       and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)
       and Local Rule 4001-2 (D.I. 196, Filed 12/6/19);

h)     Objection of the Ad Hoc Committee of Service Providers to Debtors’ Motion for
       Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II)
       Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
       Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
       Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
       4001-2 (D.I. 197, Filed 12/6/19);

i)     Preliminary Objection of Riverstone Credit Management, LLC to Entry of an
       Order Authorizing the Use of Cash Collateral (D.I. 199, Filed 12/6/19);

                                      -2-
     Case 19-12269-CSS       Doc 462      Filed 01/13/20   Page 3 of 8




j)   Joinder and Objection of Alamo Pressure Pumping, LLC to Objection of the Ad
     Hoc Committee of Service Providers to Debtors’ Motion for Entry of Interim and
     Final Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
     U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
     Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 200,
     Filed 12/6/19);

k)   Joinder of the Service Provider Group to Objection of the Ad Hoc Committee of
     Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
     Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
     Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
     361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to
     Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 210, Filed
     12/6/19);

l)   Joinder and Objection of B&L Pipeco Services, Inc. to Objection of the Ad Hoc
     Committee of Service Providers to Debtors’ Motion for Entry of Interim and Final
     Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
     U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
     Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 211,
     Filed 12/6/19);

m)   Baker Hughes, GE Oil & Gas Pressure Control, Schlumberger, Smith
     International and Nabors’ Limited Objection to Interim Order Under Bankruptcy
     Code Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules 4001 and
     9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting Adequate
     Protection to Prepetition Secured Parties; (III) Modifying Automatic Stay; and
     (IV) Granting Related Relief (D.I. 212, Filed 12/6/19);

n)   Joinder of Mineral Lienholders to Objection of the Ad Hoc Committee of Service
     Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
     Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
     Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
     361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to
     Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 232, Filed
     12/11/19);

o)   Joinder of Moser Engine Service, Inc. to Objection of the Ad Hoc Committee of
     Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
     Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
     Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
     361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to



                                    -3-
     Case 19-12269-CSS       Doc 462      Filed 01/13/20   Page 4 of 8



     Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 238, Filed
     12/11/19);

p)   Joinder to (I) Limited Objection of Pilot Thomas Logistics, LLC and (II)
     Objection of the Ad Hoc Committee of Service Providers to Debtors’ Motion for
     Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II)
     Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
     Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
     Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
     4001-2 (D.I. 241, Filed 12/11/19);

q)   Joinder of Patriot Premium Threading Services, LLC, Trans-Tex Dyno Services,
     LLC, and Trans-Tex Cementing Services, LLC to the Objection of the Ad Hoc
     Committee of Service Providers to Debtors’ Motion for Entry of Interim and Final
     Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
     U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
     Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 250,
     Filed 12/11/19);

r)   Joinder of FTS International Services, LLC to Objection of the Ad Hoc
     Committee of Service Providers to Debtors’ Motion for Entry of Interim and Final
     Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
     U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
     Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 261,
     Filed 12/12/19);

s)   Joinder of Impac Exploration Services, Inc. to Objection of the Ad Hoc
     Committee of Service Providers to Debtors' Motion for Entry of Interim and Final
     Orders (I) Authorizing the Use of Cash Collateral; (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay; and (IV)
     Scheduling Final Hearing (D.I. 268, Filed 12/12/19);

t)   Joinder of Aim Directional Services, LLC to Objection of the Ad Hoc Committee
     of Service Providers to Debtors' Motion for Entry of Interim and Final Orders (I)
     Authorizing the Use of Cash Collateral; (II) Providing Adequate Protection to the
     Secured Lender; (III) Modifying Automatic Stay; and (IV) Scheduling Final
     Hearing (D.I. 269, Filed 12/12/19);

u)   Joinder of TanMar Rentals, LLC to Objection of the Ad Hoc Committee of
     Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
     Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
     Secured Lender; (III) Modifying Automatic Stay; and (IV) Scheduling Final
     Hearing (D.I. 415, Filed 1/8/20);



                                    -4-
      Case 19-12269-CSS         Doc 462       Filed 01/13/20   Page 5 of 8



v)     Joinder of Topographic, Inc. to Objection of the Ad Hoc Committee of Service
       Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
       Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
       Secured Lender; (III) Modifying Automatic Stay; and (IV) Scheduling Final
       Hearing (D.I. 417, Filed 1/8/20);

w)     Preliminary Objection of Riverstone Credit Management, LLC to Entry of an
       Order Authorizing the Use of Cash Collateral (D.I. 431, Filed 1/8/20);

x)     Joinder of Valence Drilling Fluids, LLC to Objection of the Ad Hoc Committee
       of Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
       Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
       Secured Lender; (III) Modifying Automatic Stay; and (IV) Scheduling Final
       Hearing (D.I. 432, Filed 1/8/20);

y)     Joinder of KLX Energy Services LLC’s to Ad Hoc Committee of Service
       Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
       Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
       Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
       361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to
       Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 435, Filed 1/8/20);
       and

z)     Natixis’ Renewed and Continued Objection to Final Approval of Debtors’ Cash
       Collateral Motion (D.I. 437, Filed 1/8/20).

Related Pleadings:

a)     Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and
       507, Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use Cash
       Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties; (III)
       Modifying Automatic Stay; and (IV) Granting Related Relief (D.I. 112, Entered
       11/19/19);

b)     Notice of Filing of Revised Budget (D.I. 288, Filed 12/16/19);

c)     Second Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363,
       503, and 507, Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use
       Cash Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties;
       (III) Modifying Automatic Stay; and (IV) Granting Related Relief (D.I. 297,
       Entered 12/17/19).

Status: This matter is going forward.




                                        -5-
           Case 19-12269-CSS         Doc 462       Filed 01/13/20   Page 6 of 8



3.   Application of Debtors to Employ and Retain Conway MacKenzie Management
     Services, LLC as Financial Advisors to Certain of the Debtors, Nunc Pro Tunc to the
     Petition Date, for Services Rendered Through December 3, 2019 (D.I. 251, Filed
     12/11/19).

     Objection Deadline: December 26, 2019 at 4:00 p.m. (ET).

     Responses Received:

     a)     Natixis’ Limited Objection to Debtors’ Application to Employ Conway
            MacKenzie Management Services, LLC (D.I. 344, Filed 12/23/19);

     b)     United States Trustee’s Objection to Application of Debtors to Employ and
            Retain Conway MacKenzie Management Services, LLC as Financial Advisors to
            Certain of the Debtors, Nunc Pro Tunc to the Petition Date, for Services Rendered
            Through December 3, 2019 (D.I. 360, Filed 12/26/19); and

     c)     Reservation of Rights of Riverstone Credit Management, LLC Regarding
            Debtors’ Application to Employ Conway MacKenzie Management Services, LLC
            (D.I. 361, Filed 12/26/19).

     Related Pleadings: None.

     Status: This matter is going forward.

4.   Application of the Debtors for Authority to Retain and Employ Bankruptcy Management
     Solutions d/b/a Stretto as Administrative Advisor Effective as of Petition Date (D.I. 349,
     Filed 12/23/19).

     Objection Deadline: January 6, 2020 at 4:00 p.m. (ET).

     Responses Received:

     a)     Informal comments from the United States Trustee.

     Related Pleadings:

     Status: This matter is going forward.

5.   Application of Debtors to Employ and Retain CR3 Partners, LLC to Provide a Chief
     Restructuring Officer and Additional Personnel for the Debtors Pursuant to 11 U.S.C.
     § 363(b), Nunc Pro Tunc to the Petition Date (D.I. 350, Filed 12/23/19).

     Objection Deadline: January 6, 2020 at 4:00 p.m. (ET).

     Responses Received:

                                             -6-
           Case 19-12269-CSS         Doc 462       Filed 01/13/20   Page 7 of 8



     a)     Natixis’ Objection to Debtors’ Application to Employ and Retain CR3 Partners,
            LLC to Provide a Chief Restructuring Officer and Additional Personnel for the
            Debtors (D.I. 397, Filed 1/6/20);

     b)     Omnibus Objection of Riverstone Credit Management, LLC to (I) Application of
            Debtors to Employ and Retain Parkman Whaling LLC as Financial Advisors and
            (II) Application of Debtors to Employ and Retain CR3 Partners, LLC to Provide a
            Chief Restructuring Officer and Additional Personnel for the Debtors Pursuant to
            11 U.S.C. § 363(b) (D.I. 403, Filed 1/6/20);

     c)     Limited Objection of the Ad Hoc Committee of Service Providers to Application
            of the Debtors to Employ and Retain CR3 Partners, LLC to Provide a Chief
            Restructuring Officer and Additional Personnel for the Debtors Pursuant to 11
            U.S.C. § 363(b), Nunc Pro Tunc to the Petition Date (D.I. 404, Filed 1/6/20); and

     d)     Informal comments from the United States Trustee.

     Related Pleadings: None.

     Status: This matter is going forward.

6.   Application of Debtors to Employ and Retain Parkman Whaling LLC as Financial
     Advisors to the Debtors, Nunc Pro Tunc to December 18, 2019 (D.I. 352, Filed
     12/23/19).

     Objection Deadline: January 6, 2020 at 4:00 p.m. (ET).

     Responses Received:

     a)     Natixis’ Objection to Debtors’ Application to Employ and Retain Parkman
            Whaling LLC as Financial Advisors (D.I. 398, Filed 1/6/20);

     b)     Omnibus Objection of Riverstone Credit Management, LLC to (I) Application of
            Debtors to Employ and Retain Parkman Whaling LLC as Financial Advisors and
            (II) Application of Debtors to Employ and Retain CR3 Partners, LLC to Provide a
            Chief Restructuring Officer and Additional Personnel for the Debtors Pursuant to
            11 U.S.C. § 363(b) (D.I. 403, Filed 1/6/20); and

     c)     Informal comments from the United States Trustee.

     Related Pleadings: None.

     Status: This matter is going forward.




                                             -7-
            Case 19-12269-CSS    Doc 462        Filed 01/13/20   Page 8 of 8



Dated: January 13, 2020         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                /s/ Daniel B. Butz
                                Robert J. Dehney (No. 3578)
                                Eric D. Schwartz (No. 3134)
                                Daniel B. Butz (No. 4227)
                                1201 North Market Street, 16th Floor
                                P.O. Box 1347
                                Wilmington, Delaware 19899-1347
                                Telephone: (302) 658-9200
                                Facsimile: (302) 658-3989
                                Email: rdehney@mnat.com
                                        eschwartz@mnat.com
                                        dbutz@mnat.com

                                - and –

                                Andrew K. Glenn (admitted pro hac vice)
                                Matthew B. Stein (admitted pro hac vice)
                                David J. Mark (admitted pro hac vice)
                                KASOWITZ BENSON TORRES LLP
                                1633 Broadway
                                New York, New York 10019
                                Telephone: (212) 506-1700
                                Facsimile: (212) 506-1800
                                Email: AGlenn@kasowitz.com
                                        MStein@kasowitz.com
                                        DMark@kasowitz.com

                                Co-Counsel and Proposed Counsel for Debtors
                                and Debtors in Possession




                                          -8-
